Citation Nr: 0115661	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  00-17 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial evaluation for actinic 
keratoses of the face, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from March 1962 to March 
1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida that granted 
service connection for actinic keratosis and assigned a 
noncompensable evaluation.  While the case was in appellate 
status, by a February 2000 rating decision, the evaluation 
for the appellant's skin disability was increased from zero 
percent to 10 percent, effective January 21, 1999.  However, 
it is presumed that the appellant was seeking the maximum 
benefit allowed by law and regulation, and "it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter Court) held, in 
Fenderson v. West, 12 Vet. App. 119 (1999), that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  Cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In that decision, the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  The Board has therefore listed the issue as one of 
an increased initial rating on the title page.

In that regard, the Board notes that the actinic keratosis 
rating at issue in this case has been in effect since the 
date of the appellant's claim for service connection.  
Therefore, the Board concludes that, for the entire time 
period in question, the RO has considered the rating for the 
skin disability in issue to be proper.  The issue before the 
Board then is taken to include whether there is any basis for 
staged ratings at any pertinent time, to include whether a 
current increase is in order.

The Board also notes that the RO issued a rating decision, in 
June 1999, that denied the appellant's claim of entitlement 
to an effective date earlier than January 21, 1999 for the 
grant of an increased evaluation for gastrectomy residuals.  
While the appellant did submit a Notice of Disagreement, in 
September 1999, and a Statement of the Case (SOC) was issued 
in December 1999, a substantive appeal is not of record.  
Since the appellant has not completed the procedural steps 
necessary for an appeal on this issue, the Board has not 
included it in its consideration of the issue on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant's skin disability is manifested by 
subjective complaints of scaling, exudation, constant itching 
and facial disfigurement and objective medical findings of 
some very small dry scaly areas on the ears and the right 
side of the face without disfigurement or scarring.

3.  Color photographs submitted by the appellant do not show 
extensive lesions or disfigurement.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
actinic keratosis have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107); 38 C.F.R. §§ 3.321(b)(1), 4.10, 4.20, 4.118, 
Diagnostic Codes 7800, 7806 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the increased rating claim 
have been properly developed and that no useful purpose would 
be served by remanding said issue with directions to provide 
further assistance to the appellant.  There is no indication 
that additional relevant medical records exist that would 
indicate a greater degree of severity with respect to the 
service-connected disability than those already of record.  
Thus, the Board concludes that the evidence is sufficient for 
reaching a fair and well-reasoned decision with respect to 
the issue on appeal, and that the duty to assist appellant 
has been satisfied.  

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  However, in this case, even 
though the RO did not have the benefit of the explicit 
provisions of VCAA, VA's duties with respect to the veteran's 
claim have been fulfilled.

The law essentially provides that VA has a duty to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  
However, the Board finds that the VA has met its duty to 
advise and notify the appellant in this case.  Specifically, 
the appellant was advised and notified of the evidence 
necessary to establish a higher rating in the February 2000 
Statement of the Case (SOC) and the Supplemental Statement of 
the Case (SSOC) issued in June 2000.  The Board finds that 
the discussions in the rating decisions, SOC, SSOC and RO 
letters sent to the appellant in effect informed him of the 
information and evidence that would needed to substantiate 
his claim and complied with VA's notification requirements.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§  
4.1, 4.2, 4.10, 4.41.  The evidence of the present levels of 
disability is found in the report of the VA medical 
examination conducted in June 1999, private treatment records 
dated in 1994 and 1997, various written statements submitted 
by the appellant and his representative and color photographs 
taken in June 2000.

At the outset, the Board acknowledges the appellant's 
requests for further examination of his skin disability by a 
dermatologist.  However, the Board finds the June 1999 skin 
examination to be adequate for rating purposes, especially in 
view of the apparent lack of evidence of any treatment for 
actinic keratosis since October 1997, and the June 2000 color 
photographs submitted by the appellant.  While the appellant 
complains that a physician's assistant conducted the June 
1999 examination, the Board notes that a VA physician 
countersigned the examination report.  In summary, the Board 
does not find any justification for the remand of this issue 
for a specialist examination.

The most recent evidence of record relating to private 
treatment of the appellant for his skin disability is dated 
in October 1997.  At that time, the appellant was seen for 
follow up after undergoing application of liquid nitrogen to 
a crusted lesion of seborrheic dermatitis on the right ear 
and to actinic keratoses on both cheeks in September 1997.  
The private doctor stated that the appellant presented with 
no complaints and physical examination revealed that the 
crusted lesion from the seborrheic dermatitis on the right 
ear had reduced well and that the actinic keratoses on both 
cheeks had reduced well.  The private doctor said that no 
treatment was indicated at that time.

Turning to the report of the VA examination conducted in June 
1999, the appellant complained of a ten-year history of dry 
scaly areas on his ears, inside his ears and on the face.  He 
stated that he had received private treatment since his 
discharge from service and he complained of some itching.  On 
physical examination, several very small, dry scaly areas on 
the pinna of the ears along the left base were observed, as 
well as one such area on the right frontal area and one on 
the right cheek.  There was no ulceration, exfoliation or 
crusting, just some slight scaling areas.  There were no 
associated systemic or nervous manifestations.  A diagnosis 
of actinic keratosis was rendered.  The examiner noted that 
none of the actinic keratoses resulted in any disfigurement 
or scarring.  

The appellant submitted color photographs of his face; the 
photographs were taken on June 5, 2000.  The appellant 
circled an area on the right cheek in each photograph; he did 
not emphasize any other part of his face or head.  Review of 
these color photographs under low magnification demonstrated 
a very small area on the right cheek that was discernable to 
be slightly different from the surrounding skin.  No crusting 
or exudation was discernable.  The area was not red or 
delineated by scratch marks.  No other part of the face or 
the ears, in particular the right ear, demonstrated any 
discoloration, crusting, scaling, exudation, redness or 
scratch marks.  No disfigurement is discernable from these 
photographs.

The appellant has submitted written statements in which he 
declares that he suffers from exudations on the nose and 
right temple that constantly itch until he scratches them 
off; that these reexude the next day or so and the itching 
continues; and that he has nevi on both temples and several 
areas on his face and ears.  He further stated that he has a 
one-inch scaling area on the right cheek that is disfiguring 
as well as a constant source of irritation because of the 
itching.  The appellant contends that he is restricted 
because he cannot work in an environment that requires 
prolonged exposure to the sun.

The appellant's skin disorder of actinic keratosis has been 
evaluated, under 38 C.F.R. § 4.118, Diagnostic Code 7806, as 
analogous to the skin condition eczema.  Under that code, a 
noncompensable evaluation is for assignment if there is 
slight, if any, exfoliation, exudation or itching, if on a 
non-exposed surface or small area.  Eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area, warrants a 10 percent evaluation.  If it is 
accompanied by exudation or constant itching, extensive 
lesions, or marked disfigurement a 30 percent evaluation is 
for assignment.  Eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or if exceptionally repugnant warrants a 50 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The Board has also considered the provisions concerning 
disfiguring scars to the head, face or neck; scars which are 
slight will be not be awarded a compensable evaluation.  
Disfiguring scars to the head, face or neck, which are 
moderate, will be awarded a 10 percent evaluation.  A 30 
percent evaluation is warranted where scars of the head, face 
or neck are severely disfiguring, especially if producing a 
marked and unsightly deformity of the eyelids, lips or 
auricles, or, where there is evidence of tissue loss and 
cicatrization with marked discoloration or color contrast.  
38 C.F.R. § 4.118, Diagnostic Code 7800 and Note.

Review of the evidence of record reveals that the appellant's 
actinic keratoses are not productive of any exudation, nor 
have any extensive lesions or marked disfigurement been 
identified and there is no clinical evidence that the 
appellant has suffered from constant itching; such 
symptomatology is required for the next higher evaluation.  
Furthermore, review of the color photographs reveals only one 
small noticeable facial lesion.  The actinic keratoses, 
whether by review of the private records, the June 1999 VA 
examination or the June 2000 color photographs, cannot be 
said to be extensive in size or number, nor are they 
disfiguring.  Certainly they have not produced any marked and 
unsightly deformity of the face and no tissue loss or 
cicatrization has been identified.  The Board notes that the 
appellant has not provided any allegations or evidence that 
he has lost time from work due to the actinic keratoses or 
that any of his current job duties have been curtailed 
because of the actinic keratoses.

As previously noted, in order to receive a 10 percent 
evaluation under Diagnostic Code 7800 (scars, disfiguring, 
head, face or neck), the scar must be moderately disfiguring.  
Based on the foregoing, the Board concludes that the 
appellant's actinic keratoses, as evidenced by the color 
photographs and medical descriptions, are not severe and they 
do not produce a marked or unsightly deformity of any kind.  
The Board has also considered whether a higher evaluation 
could be granted under Diagnostic Code 7806, eczema, but the 
appellant has not clinically demonstrated constant exudation 
or itching, or extensive lesions, or disfigurement.  The 
Board has considered the appellant's complaints, as well as 
the clinical findings, and concludes that the criteria for an 
evaluation in excess of 10 percent have not been met.  

An extraschedular evaluation is not warranted for the 
appellant's service-connected disability at issue in this 
case since the evidence does not show that the actinic 
keratosis presents an unusual or exceptional disability 
picture.  38 C.F.R. § 3.321(b)(1).  Significantly, the 
actinic keratosis has not required any period of 
hospitalization since service and the appellant has presented 
no evidence demonstrating that his actinic keratosis, in and 
of itself, has markedly interfered with employment.  The 
appellant has not demonstrated that he has lost any time from 
work due to his actinic keratoses or that any of his current 
job functions have been impaired because he cannot have 
prolonged exposure to the sun.  There is no credible, 
competent evidence indicating a greater degree of functional 
loss attributable to the actinic keratosis disability than 
that commensurate with the currently assigned rating.  
Therefore, the regular schedular standards, with the 
evaluation currently assigned, adequately compensate the 
appellant for any adverse industrial impact caused by his 
skin disability.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) 
(When evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.).

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable. 38 U.S.C.A. § 5107(b).

Because this is an appeal from the initial rating for the 
actinic keratosis disability, the Board has considered 
whether a "staged" rating is appropriate.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this instance, the 
record does not show varying levels of disability and, 
therefore, does not support the assignment of a staged 
rating.

ORDER

An evaluation in excess of 10 percent for the appellant's 
actinic keratosis disability is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

